Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jusamuel Rodriguez McCreary appeals the district court’s orders dismissing his motions to rectify the record and redress grievances, and a subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. McCreary, No. 3:06-cr-00190-RJC-1 (W.D.N.C. Apr. 18, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.